MEMORANDUM DECISION
                                                                               FILED
Pursuant to Ind. Appellate Rule 65(D),                                    Jan 23 2018, 10:22 am
this Memorandum Decision shall not be                                          CLERK
regarded as precedent or cited before any                                  Indiana Supreme Court
                                                                              Court of Appeals
court except for the purpose of establishing                                    and Tax Court


the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                    Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                  Attorney General of Indiana
Brooklyn, Indiana
                                                         Chandra K. Hein
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Justin Shane Brabson,                                    January 23, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         32A05-1707-CR-1678
        v.                                               Appeal from the
                                                         Hendricks Superior Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      Mark A. Smith, Judge
                                                         Trial Court Cause No.
                                                         32D04-1606-MR-1



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 32A05-1707-CR-1678 | January 23, 2018            Page 1 of 4
[1]   Justin Shane Brabson (“Brabson”) appeals his seventy-two-year sentence for the

      murder of his brother and his use of a firearm contending that it was

      inappropriate in light of the nature of the offense and his character.


[2]   We affirm.


                                 Facts and Procedural History
[3]   Brabson and his older brother, Christopher, lived together in an apartment in

      Brownsburg, Indiana. On June 9, 2016, Brabson shot his brother eleven times

      with a semi-automatic Beretta loaded with hollow point bullets. One shot

      struck Christopher’s aorta. Other shots struck his fingers, forearm, elbow, and

      pelvic region. The fatal shot was execution-style to the back of Christopher’s

      head, severing his brain stem.


[4]   Police were called to the scene and discovered Christopher’s body on the

      kitchen floor. They began to search and found Brabson’s Toyota Camry

      abandoned on the side of the road. In the Camry, officers found a card that

      read, “Defensive Shooting Concepts,” receipts for ammunition, and a fully-

      loaded magazine that was consistent with a magazine for a Beretta. In the

      trunk, they found a silhouette from a shooting range with ninety-one shots in it,

      focusing on the heart and head areas. Police found Brabson at a nearby motel

      where he had registered under a different name.


[5]   A jury found Brabson guilty of murder, and Brabson stipulated to the firearm

      enhancement. The trial court sentenced Brabson to sixty-two years executed



      Court of Appeals of Indiana | Memorandum Decision 32A05-1707-CR-1678 | January 23, 2018   Page 2 of 4
      for his murder conviction, which was enhanced by ten years by the use of a

      firearm for an aggregate sentence of seventy-two years. Brabson now appeals.


                                     Discussion and Decision
[6]   A sentence authorized by statute can be revised on appeal where it is

      inappropriate in light of the nature of the offense and the character of the

      offender. Ind. Appellate Rule 7(B). Our analysis is not to determine “whether

      another sentence is more appropriate”; rather, it is to determine “whether the

      sentence imposed is inappropriate.” King v. State, 894 N.E.2d 265, 268 (Ind. Ct.

      App. 2008) (emphasis omitted). Our analysis is not a matter of second guessing

      the trial court’s sentence. Indeed, sentence review is very deferential to the trial

      court. Felder v. State, 870 N.E.2d 554, 559 (Ind. Ct. App. 2007). The burden is

      on the defendant to persuade the appellate court that his sentence is

      inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006). Brabson

      has failed to do so.


[7]   The nature of Brabson’s offense warrants an enhanced sentence for a number of

      reasons:


              First, he shot and killed his brother without provocation.


              Second, he shot his brother eleven times, the last of which was
              execution-style to the back of his brother’s head.


              Third, he used hollow point bullets which cause maximum
              injury.



      Court of Appeals of Indiana | Memorandum Decision 32A05-1707-CR-1678 | January 23, 2018   Page 3 of 4
               Fourth, he practiced shooting by firing numerous shots into the
               head and heart of a cut-out human target on the day before he
               killed his brother.


               Finally, he fled the murder scene, knowing that he had killed his
               brother.


[8]    Similarly, Brabson’s character supports the imposition of an enhanced sentence.

       Mental health experts testified that he was fully aware of his actions, did not

       exhibit any mental illness that would impair his culpability, and was apathetic

       about having killed his brother. At no point, did Brabson apologize for having

       killed his brother.


[9]    Based on our review of the nature of Brabson’s offense and his character, we

       conclude that his aggregate seventy-two-year sentence for the murder of his

       brother was not inappropriate.


[10]   Affirmed.


[11]   Bailey, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 32A05-1707-CR-1678 | January 23, 2018   Page 4 of 4